UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2013(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.7% New York Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.12% *, 7/1/2038, LOC: TD BankNorth NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.14% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.22% *, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.22% *, 10/1/2041, LIQ: Barclays Bank PLC Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.14% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.14% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.15% *, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Barclays Capital Municipal Trust Receipts, Series 6W-D, 144A, 0.13% *, 3/15/2037, LIQ: Barclays Bank PLC New York, State Dormitory Authority Lease Revenue, Court Facilities, Series A, Prerefunded 5/15/2013 @ 100, 5.375%, 5/15/2021 New York, State Dormitory Authority Revenues, Memorial Sloan-Kettering Center, Series 1, Prerefunded 7/1/2013 @ 100, 5.0%, 7/1/2020, INS: NATL New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.13% *, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 144A, 5.0%, 2/15/2014 New York, State Energy Research & Development Authority, Consolidated Edison Co., Inc., Series A-3, AMT, 0.12% *, 6/1/2036, LOC: Scotiabank New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.12% *, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.19% *, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT, 0.16% *, 5/15/2036, LIQ: Fannie Mae New York, State Mortgage Agency Homeowner Mortgage Revenue, Series 173, 0.23% *, Mandatory Put 5/1/2013 @ 100, 4/1/2040 New York, State Power Authority, 0.17% *, Mandatory Put 9/3/2013 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund: Series B, 5.0%, 4/1/2013 Series A, 5.0%, 4/1/2014 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series C, 3.0%, 12/15/2013 New York, Wells Fargo Stage Trust, Series 4C, 144A, 0.13% *, 9/1/2040, LIQ: Wells Fargo Bank NA New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.17% *, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.15% *, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Housing Revenue: Series C, 0.22% *, Mandatory Put 1/31/2014 @ 100, 5/1/2045 Series D-1-A, 2.05%, 5/1/2013 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.16% *, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.13% *, 6/1/2038, LOC: JPMorgan Chase Bank NA New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.11% *, 11/15/2028, SPA: TD Bank NA Series D-2, 5.0%, 11/1/2013 New York, NY, General Obligation: Series A-6, 144A, 0.11% *, 8/1/2031, LOC: Mizuho Corporate Bank Series B2, 0.14% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series F-1, 5.0%, 9/1/2013 Series F-1, ETM, 5.0%, 9/1/2013 Port Authority of New York & New Jersey, 4.0%, 12/1/2013 South Jersey, NJ, Transportation Authority, Series A-3, 0.1% *, 11/1/2039, LOC: Wells Fargo Bank NA % of Net Assets Value ($) Total Investment Portfolio (Cost $55,461,600) † Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of March 31, 2013. † The cost for federal income tax purposes was $55,461,600. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2013 valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
